 Case 2:20-cv-11659-GAD-DRG ECF No. 5, PageID.49 Filed 08/18/20 Page 1 of 3




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

TWIN FLAMES UNIVERSE.COM, INC., et al,

             Plaintiffs,


-vs-                                          Case No. 2:20-cv-11659-GAD-DRG

                                                     Hon. Gershwin A. Drain

ARCELIA FRANCIS HUGUES, et al,
         Defendants.


  STIPULATED ORDER EXTENDING TIME FOR DEFENDANT ARCELIA
     FRANCIS HUGUESTO ANSWER OR OTHERWISE RESPOND TO
                  PLAINTIFFS’ COMPLAINT

       This matter is before the Court on the stipulation of the parties as evidenced

by the signature of Defendant pro se, Arcelia Francis Hugues and Plaintiffs’ counsel,

below. Plaintiffs had previously extended the time for Ms. Hugues to respond to the

Complaint to August 20,2020 and have now agreed to a further extension. The Court

has read the stipulation, finds good cause for the entry of this order pursuant to Fed.

R. Civ. P. 6(b)(1)(A).

       It is therefore ordered that the time for Defendant Arcelia Francis Hugues to

answer or otherwise respond to Plaintiffs’ Complaint [Dkt. No. 1] is extended

through (and including) Friday, September 11, 2020.
 Case 2:20-cv-11659-GAD-DRG ECF No. 5, PageID.50 Filed 08/18/20 Page 2 of 3




Dated: August 18, 2020                  s/Gershwin A. Drain_____________
                                        Hon. Gershwin A. Drain
                                        United States District Court Judge




                                     __/Matthew Kerry___________
                                     By: Matthew Kerry (P817930
                                         Counsel for Plaintiffs
                                         214 South Main St. Suite 200
                                         Ann Arbor, MI 48104
                                         Telephone: (734) 253-1193
                                         Facsimile: (734) 661-0765
                                         Email: matt@kerrylawpllc.com

                                      /s/ Arcelia Francis Hugues (w/ perm)
                                     By: Arcelia Francis Hugues, Defendant
                                          Pro Se
                                          7994 State Route 20
                                          Madison, NY 13402
                                          Telephone: 315-404-9442
                                          Email: archaicarcelia@zoho.com



Dated: August 14, 2020
 Case 2:20-cv-11659-GAD-DRG ECF No. 5, PageID.51 Filed 08/18/20 Page 3 of 3




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN

TWIN FLAMES UNIVERSE.COM INC., a
Michigan corporation; MIND ALIGNMENT
PROCESS INC., a Michigan corporation;           Case No.: 20-CV-11659
JEFFREY AYAN, an individual resident of
Michigan; and SHALEIA AYAN, an                  Hon. Gershwin A. Drain
individual resident of Michigan,

               Plaintiffs,

        vs.

LISA ELLE GIACOMINI, et al.,

               Defendants.



         ORDER FOR EXTENSION OF TIME TO RESPOND TO COMPLAINT


      IT IS HEREBY ORDERED, pursuant to a Stipulation filed in this Court, that Defendant

Adam Katsale shall have until the end of the day on September 11, 2020 to respond to Plaintiffs’

Complaint in this matter.



Dated: August ____, 2020


                                     __________________________________
                                     HON. GERSHWIN A. DRAIN
                                     UNITED STATES DISTRICT JUDGE
